DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s paper filed on 5/25/2022 have been received and entered. Claims 1-8 and 10-11 have been amended. Claims 1-11 are pending in the application.
The terminal disclaimer filed on 5/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US APPLICATION 17/043999 (US 20210037407) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Applicant’s remark has been considered and it appeared persuasive to overcome the rejection in the record.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-11 are allowable over the prior art of record because the amendment to the claims 1 and 10 and the approved terminal disclaimer filed by the applicant on 5/25/2022 to overcome the rejection in the record. In combination of the claimed invention, none of the prior art of record whether taken singularly or in combination to teach the amended claims as recited in the claims 1 and 10, except the US 2021 0037407 that overcome by the approved terminal disclaimer.
Kain et al (US 20170346308) discloses a battery management system is described that a controller configured to control electrical charging and discharging of a plurality of blocks of a battery. The battery management system includes an inter-block communication network including a master node and a plurality of slave nodes arranged in a ring-type daisy-chain configuration with the mater node. The master node is coupled to the controller and configured to initiate all command messages sent through the inter-block communication network and terminate all reply messages sent through the inter-block communication network. The plurality of slave nodes is bounded by an initial node coupled to the master node and a last node coupled to the master node (abstract). However, Kain et al does not teach the performance operation in combination that each wireless transmitting, by each slaves, a response packet including an identification of the corresponding slave in response to the first command packet within a predetermined period of time from a time point at which the first command packet is transmitted, the master is further configured to set, as a first group, each slave to which is allocated the ID included in each response packet wirelessly received within the predetermined period of time from the time point at which the first command packet is transmitted, the master is further configured to set, as a second group, each slave not set as the first group among the plurality of slaves, the master id further configured to wirelessly transmit a second command packet if at least one of the plurality of slaves belongs to the second group, and the second command packet includes the ID of each slave belonging to the second group (claims 1 and 10). It is these limitations as they claimed in the combination with other limitations of the claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Kain et al (US 20170346308) discloses power balancing communication for battery management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865